SOMERVILLE, J.
In Chandler v. Hanna, 73 Ala. 390, it was expressly decided by this court that a court of chancery could not assume jurisdiction to enforce a mechanic’s lien, created under the statutes of this State, in the absence of some special ground of equitable interposition, such as would render inadequate the remedy prescribed in a court of law. It was said in that case that “ the jurisdiction and the remedy, being bounded by the statute, can be pursued and exercised only before the tribunals and in the mode the statute provides, Other *247tribunals can not exercise the jurisdiction without enlarging the operation of the statute.”
The statute prescribes, for the enforcement of mechanic’s liens, a civil action in a court of law, which in many respects is analogous to a bill in chancery, or an ordinary proceeding in rem. The complaint is required to allege the facts necessary to confer the lien under the conditions fixed by statute, with a description of the property upon which such lien is sought to be enforced. The parties to the contract, by virtue of which the lien accrued, are necessary parties to the action, and all other persons interested in the property or controversy, are proper parties within the discretion of the plaintiff. — Code, 1876, §§ 3446-3447. The lien may be enforced against the separate property of married women, and of mere cestuis que trust, as well as other owners or proprietors of any interest in land, for whose immediate use, enjoyment or benefit any building or improvement thereon may be erected. — Code, § 3460.
We find no averments in the present bill which will rescue this case from the rule declared in Chandler v. Hanna, supra. No fact is stated which shows that the rights claimed by the complainants can not be enforced as well in an action at law as in a court of equity. Their remedy, if any they have, must be in a tribunal upon which the statute, creating the lien, has conferred jurisdiction.
The chancellor erred in assuming jurisdiction and in rendering the decree in the cause. The chancellor’s decree will be reversed, and a decree will be rendered in this court dismissing the bill.